DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 1 of claim 29 should read “A non-transitory computer readable medium comprising instructions that, when”
Line 1 of claim 30 should read “The non-transitory computer readable medium as defined in claim 29, wherein”
Line 1 of claim 31 should read “The non-transitory computer readable medium as defined in claim 30, wherein”
Line 1 of claim 32 should read “The non-transitory computer readable medium as defined in claim 29, wherein”
Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests “circuitry to respond to selection of one of the keys of the keyboard when the electronic device is in a first configuration, wherein, in the first configuration of the electronic device, (a) an angle between the first side of the display housing and the first side of the base is less than an angle between the second side of the display housing and the second side of the base, and (b) the first side of the display housing is spaced apart from the first side of the base, and the processor circuitry to not produce a response in response to input to the keyboard in response to the electronic device being in a second configuration, wherein, in the second configuration, an angle between the second side of the display housing and the second side of the base is less than an angle between the first side of the display housing and the first side of the base.” The distinct limitations are included in independent claims 16, 25 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622